JON O. NEWMAN, Circuit Judge:
Michael V. DiPompo appeals from the August 19, 1991, judgment of the District Court for the Southern District of New York (Michael B. Mukasey, Judge) dismissing on the merits after a bench trial his suit under section 501 of the Rehabilitation Act *327of 1973, 29 U.S.C. § 791 (1988). DiPompo, a firefighter who suffers from dyslexia, alleged that he was unlawfully rejected for employment as a structural firefighter at the United States Military Academy, West Point.
We affirm the judgment of the District Court on the well-reasoned opinion of Judge Mukasey. DiPompo v. West Point Military Academy, 770 F.Supp. 887 (S.D.N.Y.1991).